OPINION — AG — REQUESTING AN OPINION INTO THE LEGALITY OF CRIMINAL CHARGES FILED AGAINST THE SUPERINTENDENT OF A TEXAS CORPORATION ENGAGED IN THE CONSTRUCTION OF A FEDERAL HIGHWAY PROJECT FOR " KNOWINGLY REFUSING TO DISCLOSE THE NAMES, ADDRESSES, OCCUPATIONS AND NUMBER OF EMPLOYEES TO THE PROPER STATE AUTHORITIES — THE REQUIREMENTS OF THE DEPARTMENT OF COMMERCE 1957 ACT FOR THE EMPLOYMENT OF 90% OF THE NON PROFESSIONAL PERSONS EMPLOYED TO WORK UNDER A CONTRACT INVOLVING AN EXPENDITURE OF STATE FUNDS TO BE QUALIFIED ELECTORS OF THE STATE OF OKLAHOMA IS IN CONFLICT WITH FEDERAL REGULATIONS FOR THE ADMINISTRATION OF FEDERAL AID FOR HIGHWAYS, AND THAT SUCH REQUIREMENT DOES NOT APPLY TO A FEDERAL AID HIGHWAY PROJECT, SUCH AS THE ONE MENTIONED IN YOUR LETTER. CITE: 40 O.S.H. 121, 40 O.S.H. 193, 40 O.S.H. 195, 40 O.S.H. 111 (J. H. JOHNSON)